                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD LEGOS,                                         :               No. 3:16cv1917
           Plaintiff                                  :
                                                      :
                                                      :               (Judge Munley)
               v.                                     :
                                                      :
TRAVELERS CASUALTY                                    :
COMPANY OF CONNECTICUT                                :
ONE OF THE TRAVELERS                                  :
INSURANCE COMPANIES                                   :
                                                      :
and                                                   :
                                                      :
TRAVELERS CASUALTY                                    :
COMPANY OF CONNECTICUT                                :
ONE OF THE TRAVELERS                                  :
INSURANCE COMPANIES,                                  :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 11th day of October 2018, it is hereby ORDERED

that the Defendants’ motion for summary judgment (Doc. 33) is DENIED.



                                                             BY THE COURT:



                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
